     Case 2:20-cv-00108-SPC-NPM Document 9 Filed 03/31/20 Page 1 of 3 PageID 88


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

EMPLOYERS INSURANCE COMPANY OF
WAUSAU,

       Plaintiff,

v.                                                     CASE NO.: 2:20-cv-00108-FtM-38NPM


REDLANDS CHRISTIAN MIGRANT
ASSOCIATION, INC.,

      Defendant.
__________________________________/

         DEFENDANT, REDLANDS CHRISTIAN MIGRANT ASSOCIATION INC.’S
       CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
        STATEMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1

        I hereby disclose the following pursuant to this Court’s interested persons order:

1.      The name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including subsidiaries,
conglomerates, affiliates, parent corporations, publicly-traded companies that own 10% or more of a
party’s stock, and all other identifiable legal entities related to any party in the case:

     Defendant,        REDLANDS         CHRISTIAN         MIGRANT         ASSOCIATION         INC.
(REDLANDS”).

        REDLANDS’ Board of Directors and employees

      REDLANDS’ attorney, Keith Hanenian, Esquire, and his law firm, Law Offices of Keith M.
Hanenian, PA, as legal counsel for REDLANDS.

        Plaintiff, EMPLOYERS INSURANCE COMPANY OF WAUSAU (“WAUSAU”), and each
person, attorney, association of persons, firm, law firm, partnership, and corporation listed as having
an interest in the outcome of this action as disclosed by WAUSAU’s counsel in its Certificate of
Interested Persons and Corporate Disclosure Statement (Doc. No. 7) filed on October 11, 2019.
Case 2:20-cv-00108-SPC-NPM Document 9 Filed 03/31/20 Page 2 of 3 PageID 89




       WAUSAU’s attorney and his law firm, Michael R. Morris, Esquire, of Morris & Morris,
P.A.

2.     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

      Those corporations by WAUSAU’s counsel in its Certificate of Interested Persons and
Corporate Disclosure Statement (Doc. No. 7) filed on October 11, 2019.

3.      The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:

       Not applicable.

4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged
to be wrongful, including every person who may be entitled to restitution:

       Defendant, REDLANDS CHRISTIAN MIGRANT ASSOCIATION
INC.

        Plaintiff, EMPLOYERS INSURANCE COMPANY OF WAUSAU, may believe it is
a victim of wrongful civil conduct.

I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict. I further certify
that I have inserted "None" if there is no actual or potential conflict of interest.

None

       Respectfully submitted this 31ST day of March 2020.

                                            /s/ Keith M. Hanenian
                                            Keith M. Hanenian, Esq.
                                            Florida Bar No.: 873225
                                            LAW OFFICE OF KEITH M. HANENIAN, PA
                                            P.O. Box 21268
                                            Tampa, FL 33622
                                            Phone: 813-283-9907
                                            Fax: 813-436-5241
                                            keith@hanenianlaw.com
                                            Counsel for Defendant
Case 2:20-cv-00108-SPC-NPM Document 9 Filed 03/31/20 Page 3 of 3 PageID 90



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 31, 2020, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing to the
counsel Michael R. Morris, Attorney for Employers Insurance Company of Wausau, michael@morris.law,
777 South Flagler Drive Ste. 800- West Tower, West Palm Beach, Florida 33401.

                                              /s/ Keith M. Hanenian
                                              Certifying Attorney
